DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A (FIG. 1) having two lenses with a stop disposed between them and a power structure: + -.
Species B (FIG. 3) having three lenses with a stop disposed between the first and second lenses and a power structure: + - +.
Species C (FIG. 5) having three lenses with a stop disposed between the first and second lenses and a power structure: + - - .
Species D (FIG. 7) having four lenses with a stop disposed between the second and third lenses and a power structure: + + - -.
Species E (FIG. 9) having four lenses with a stop disposed between the second and third lenses, an optical filter, and a power structure: + - - +.  Furthermore, lens surface structures of this Species are as follows: E1 (convex, convex), E2 (convex, concave), E3 (concave, convex), E4 (convex, concave).
Species F (FIG. 11) having four lenses with a stop disposed between the second and third lenses, an optical filter, and a power structure: + - - +.  Furthermore, lens surface structures of this Species are as follows:  E1 (convex, convex), E2 (concave, concave), E3 (concave, convex), E4 (convex, concave).
Species G (FIG. 13) having four lenses with a stop disposed between the second and third lenses, an optical filter, and a power structure: + - - +.  Furthermore, lens surface structures of this Species are as follows:  E1 (convex, convex), E2 (convex, concave), E3 (concave, convex), E4 (concave, convex).  
Species H (FIG. 15) having four lenses with a stop disposed between the second and third lenses, an optical filter, and a power structure: + - - +.  Furthermore, lens surface structures of this Species are as follows:  E1 (convex, convex), E2 (concave, convex), E3 (concave, convex), E4 (convex, concave).
Species I (FIG. 17) having five lenses with a stop disposed between the first lens and the second lens, and a power structure: + + - - -. Figure 17 shows the stop located between the second and third lenses; however, ¶ [0129] of Applicant’s originally filed specification describes the stop as located before the first lens.  For the purposes of describing Species I, Examiner has used what is shown in Figure 17 as controlling over ¶ [0129].
Species J (FIG. 19) having five lenses with a stop disposed between the second and third lenses and a power structure: + + - + -.
Species K (FIG. 21) having six lenses with a stop disposed between the third and fourth lenses and a power structure: + - + - - -. Figure 21 suggests that the stop should be located between the second and third lens; however, ¶ [0143] of Applicant’s disclosure as originally filed describes the stop as located between the third lens and the fourth lens.  For the purposes of describing Species K, Examiner has used what is descried in ¶ [0143] as controlling over Figure 21.
Species L (FIG. 23) having six lenses with a stop disposed between the third and fourth lenses and a power structure: + - + - - +. Figure 23 suggests that the stop should be located between the second and third lens; however, ¶ [0150] of Applicant’s disclosure as originally filed describes the stop as located between the third lens and the fourth lens.  For the purposes of describing Species L, Examiner has used what is descried in ¶ [0150] as controlling over Figure 23.
  	The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species as evidenced by the figures and specification with mutually exclusive combinations of lenses, stop location, powers and lens surface structures.  
  	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
-the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
-the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
-the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of species (i.e., one of Species A to L) may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  At present, no generic claim with respect to species has been identified.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
In sum, to be fully responsive to the present election requirement, Applicant must clearly select one species from Species A to L for further prosecution on the merits.  Election of species must identify those claims that read upon the elected species.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY S ASHTON whose telephone number is (571)272-3194. The examiner can normally be reached Monday through Friday, 0730 until 1730, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on 571-270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.S.A./               Examiner, Art Unit 4163                                                                                                                                                                                         



/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845